UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JULY 31, 2012 Commission file number 333-179212 PUGET TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 227 Bellevue Way NE, 411, Bellevue, WA 98004 (Address of principal executive offices, including zip code.) (206) 350-6345 (Telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESo NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESo NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NO x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:3,000,000 shares as of September 27, 2012 ITEM 1.FINANCIAL STATEMENTS PUGET TECHNOLOGIES, INC. (A Development Stage Company) Balance Sheet As of As of July 31, October 31, (Unaudited) (Audited) ASSETS Current Assets Cash $ $ Inventory Total Current Assets Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current Liabilities Notes Payable $ $ Total Current Liabilities Total Liabilities Stockholders' Equity Common stock, $0.001 par value, 110,000,000 shares Common stock authorized, 3,000,000 issued and outstanding as of July 31, 2012 and October 31, 2011.  $ $ Additional Paid-In Capital - - Income (deficit) accumulated during development stage ) Total Stockholders' Equity (Deficit) ) Total Liabilities & Stockholders' Equity $ $ 2 PUGET TECHNOLOGIES INC. (A Development Stage Company) Statement of Operations March 17, 2010 Three Months Three Months (inception) ended ended through July 31, July 31, July 31, Revenues Revenues $ $
